         Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      )
                                               )
                vs.                            )       Criminal No. 19-354
                                               )
DAVEION SANDERS,                               )
                                               )
                Defendant.                     )


                                MEMORANDUM OPINION

   I.       Introduction

         Pending before the court is a motion for a bill of particulars (ECF No. 55) filed by

counsel on behalf of defendant Daveion Sanders (“Sanders”). The government filed a

response in opposition to the motion (ECF No. 62) on August 24, 2020. The motion is

ripe for disposition. Neither party requested a hearing and, after review of the

submissions, the court determined that a hearing is not necessary. See United States v.

Buser, No. 07-40001-01-03-SAC, 2008 WL 686122, at *1 (D. Kan. Mar. 11, 2008) (no

evidentiary hearing necessary on motion for bill of particulars).



   II.      Background

         Sanders, along with co-defendant Deandre Moses Sanders, is charged in the

indictment at Crim. No. 19-354 with: (1) at count 1, conspiracy (with persons known and

unknown) on July 11, 2019, to possess with intent to distribute 500 grams or more of

cocaine and quantities of oxymorphone, in violation of 21 U.S.C. § 846; (2) at count 2,

possession with intent to distribute 500 grams or more of cocaine and quantities of

oxymorphone on July 11, 2019, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii) and




                                              1
        Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 2 of 6




(b)(1)(C); (3) at count 4, possession of a machinegun on July 11, 2019, in violation of 18

U.S.C. § 922(o)(1); (4) at count 5, possession of 2 firearms in furtherance of a drug

trafficking crime on July 11, 2019, in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (5) at

count 6, possession of firearms which were not registered to them in the National

Firearms Registration and Transfer Record on July 11, 2019, in violation of 26 U.S.C.

5861(d).1

            Sanders’ motion seeks the following information: (1) the dates on which he is

alleged to have possessed drugs, and the names and addresses of any witnesses thereto;

(2) the acts performed and statements made by Sanders on which the government relies to

support the intent to distribute or conspire to distribute, and any witnesses thereto; (3) to

the extent that the acts or statements of other people are imputed to Sanders, the name of

each person and description, date, time and place of each such act or statement, and any

witnesses thereto; and (4) the names and addresses of any individuals other than Deandre

Sanders with whom Sanders is alleged to have conspired.

            The government, in response, reports that the indictment involves conduct on a

single day (July 11, 2019) and the charges stem from items found during a search of

Sanders’ residence in Butler County on that day. The government states that the drugs

and guns charged in the indictment were recovered during that search. The government

represents that it has also provided discovery to Sanders, including reports about the

search, a copy of the search warrant, photographs, lab reports and the state court

complaint.

     III.      Legal Analysis

            Federal Rule of Criminal Procedure 7(f) provides:

1   Count 3 of the indictment names only Deandre Moses Sanders.


                                                2
      Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 3 of 6




       The court may direct the government to file a bill of particulars. The
       defendant may move for a bill of particulars before or within 14 days after
       arraignment, or at a later time if the court permits. The government may
       amend a bill of particulars subject to such conditions as justice requires.

FED. R. CRIM. P. 7(f).

       Federal Rule of Criminal Procedure 7(c) requires an indictment to be “concise”

and contain “essential facts,” but does not require the indictment to include every fact to

be alleged by the government. United States v. Moyer, 674 F.3d 192, 203 (3d Cir. 2012).

For an indictment to be sufficient, it must contain all the elements of a crime and

adequately apprise the defendant of what he must be prepared to meet. Moyer, 674 F.3d

at 203 (citing Russell v. United States, 369 U.S. 749, 763–766 (1962)).

       A bill of particulars may be required under Federal Rule of Criminal Procedure

7(f) to provide detail to enable a defendant to properly prepare a defense, even though the

indictment complies with Federal Rule of Criminal Procedure Rule 7(c). United States v.

Wheeland, 25 F.R.D. 481 (M.D. Pa. 1960). “[W]hen the indictment itself is too vague

and indefinite for such purposes,” a bill of particulars is warranted. United States v.

Addonizio, 451 F.2d 49, 64 (3d Cir. 1971) (internal quotation marks and citation

omitted).

       [M]otions for a bill of particulars should be granted whenever an
       indictment's failure to provide factual or legal information significantly
       impairs the defendant's ability to prepare his defense or is likely to lead to
       prejudicial surprise at trial.

United States v. Rosa, 891 F.2d 1063, 1066 (3d Cir. 1989).

       The decision to grant a motion for a bill of particulars is a “discretionary matter

with the trial court,” and a denial of such a motion “does not amount to an abuse of

discretion unless the deprivation of the information sought leads to the defendant's



                                              3
      Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 4 of 6




inability to adequately prepare his case, to avoid surprise at trial, or to avoid the later risk

of double jeopardy.” Addonizio, 451 F.2d at 64.

        [T]rial judges must be allowed to exercise broad discretion in order to strike
        a prudent balance between the defendant's legitimate interest in securing
        information concerning the government's case and numerous countervailing
        considerations ranging from the personal security of witnesses to the
        unfairness that can result from forcing the government to commit itself to a
        specific version of the facts before it is in a position to do so.

Rosa, 891 F.2d at 1066.

        A defendant is not entitled to general discovery of the government's case,

evidence or witnesses.” United States v. Akins, No. 2:14-270, 2016 WL 374255, at *7

(W.D. Pa. Feb. 1, 2016) (citing United States v. Armocida, 515 F.2d 49, 54 (3d Cir.

1975)). A bill of particulars is not a discovery device. Addonizio, 451 F.2d at 64. Its

purpose is to give the defendant only the information necessary to permit him to conduct

his own investigation. United States v. DePaoli, 41 F. App'x 543, 546 (3d Cir. 2002)

(citing United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985)). Where the

indictment provides sufficient information to place the defendant on notice of the charged

criminal conduct, a motion seeking the “when, where and how” of overt acts is

“tantamount to a request for wholesale discovery of the government's evidence” and

properly denied. United States v. Hawkins, No. 1:11-cr-61, 2014 WL 7157272, at *2

(W.D. Pa. Dec. 15, 2014); United States v. Adusei, 2009 WL 2045619 *8 (W.D. Pa. July

14, 2009). “[A] defendant is not entitled to a list of uncharged overt acts and uncharged

criminal conduct, nor is he entitled to a list of the identities of Government witnesses.”

United States v. Cardillo, No. CRIM.A. 13-121-2 JBS, 2015 WL 3409324, at *5 (D.N.J.

May 27, 2015) (citations omitted).

        A motion seeking a bill of particulars is properly denied where the record as a



                                               4
      Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 5 of 6




whole demonstrates that ample opportunity exists for adequate preparation of the defense.

Kenny, 462 F.2d at 1212. A motion seeking a bill of particulars should be granted only

when the lack of information “significantly impairs the defendant's ability to prepare his

defense or is likely to lead to prejudicial surprise at trial.” Rosa, 891 F.2d at 1066

(emphasis added). In determining whether a bill of particulars is warranted, the court

may consider, in addition to the indictment, any discovery provided to the defendant.

United States v. Urban, 404 F.3d 754, 772 (3d Cir. 2005); United States v. Kenny, 462

F.2d 12015, 1212 (3d Cir. 1972) (court affirmed denial of bill of particulars where trial

court afforded defendant liberal discovery).

    IV.      Discussion

          In this case, the court will exercise its discretion to deny Sanders’ motion for a bill

of particulars. A review of the indictment reveals that it identifies the date, kind and

amount of illegal substances involved, and the kind of guns involved. As such, it is

sufficiently clear to enable Sanders to prepare a defense, protect against double jeopardy

and avoid unfair surprise at trial. The charges stem from a search of Sanders’ residence

on July 11, 2019, and are not overly complex. The government provided discovery

materials, including reports about the search and the search warrant. This additional

information about the search and the drugs and guns recovered, which form the bases for

the charges, is certainly sufficient for Sanders to have ample opportunity to prepare a

defense. Sanders is not entitled to use a motion for a bill of particulars to evade the limits

on criminal discovery, and specifically, he is not entitled to disclosure of the

government’s witnesses at this stage of the case. Addonizio, 451 F.2d at 62. Typically,

in this district the witnesses are identified at the time of the voir dire.




                                                5
        Case 2:19-cr-00354-JFC Document 66 Filed 09/02/20 Page 6 of 6




   V.      Conclusion

   For the reasons set forth above, the motion for a bill of particulars (ECF No. 55) will

be DENIED.

        An appropriate order follows.



September 2, 2020
                                             BY THE COURT:


                                             /s/ Joy Flowers Conti
                                             Joy Flowers Conti
                                             Chief United States District Judge




                                            6
